Citation Nr: 0838971	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty, in part, from August 1963 
to July 1969 and May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When this case was previously before the Board, in July 2006, 
the Board reopened the claim for service connection for a low 
back disability on the basis of new and material evidence and 
remanded the claim for further development and consideration, 
to include obtaining additional service records and affording 
the veteran a VA examination to determine the nature and 
etiology of any disability of the low back.  38 C.F.R. 
§ 3.156 (2008).

The Board notes that in a March 2006 statement, the veteran 
raised the issues of entitlement to service connection for 
post-traumatic stress disorder and erectile dysfunction 
secondary to service-connected hypertension.  These issues 
are not before the Board at this time and are referred to the 
RO for appropriate action.


FINDING OF FACT

There is no evidence of a chronic low back disorder during 
service or of arthritis in the low back within one year after 
service and there is no medical evidence of a link between 
the veteran's current low back disorder and his period of 
active military service.




CONCLUSION OF LAW

A back disorder was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in February 2002 and March 2002, prior to the rating decision 
on appeal, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records as 
well as his written communications are in the file and he has 
been afforded a VA examination in connection with his claim.  
In addition, a March 2008 communication from the appellant 
includes his statement that he does not have anything more to 
submit.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Thus, service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Stated somewhat differently, to establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
497.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the veteran prevailing in either event, or whether 
instead a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran maintains that his current low back problems 
resulted from an injury sustained during service.  
Specifically, he sustained injury to his back as a result of 
automobile accidents in service in 1969 and 1973.  He asserts 
that, since the low back injury during service, he has 
experienced recurrent low back pain for which he has sought 
treatment at the VA medical facility in Orlando.  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  See 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Concerning this, VA outpatient treatment records from Orlando 
dated in April 1995 reflect a complaint of back pain.  In 
addition, a June 1995 treatment report provides evidence of 
the veteran's initial, post-service finding of a back 
disability, specifically, sciatica.  These records also 
include a July 1995 finding of degenerative joint disease and 
low back pain.  

In this regard, it is noted that, prior to the June 1995 
initial post service finding of sciatica, the medical 
evidence of record is silent with respect to back pathology.  
Specifically, the veteran's lumbosacral spine was normal upon 
VA X-ray examination in August 1977, he reported no history 
of recurrent back pain and his spine was clinically normal 
upon examination in May 1989, he reported no history of back 
injury or abnormality and had a normal spine examination in 
November 1992, he had a normal musculoskeletal examination in 
March 1993, and reported no medical problems other than 
hypertension and had full range of motion and good muscular 
skeletal development upon examination in May 1994.  

More recently, the September 2006 report of the VA spine 
examination shows a diagnosis of back strain and X-ray 
findings of degenerative change and disk bulges of the 
lumbosacral spine.  Thus, there is more than sufficient 
evidence of a current low back disorder.  Consequently, the 
determinative issue is whether this current low back disorder 
is somehow attributable to the veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Upon review of the evidence of record, however, service 
connection for a low back disorder is not warranted.  As 
noted by the Board in the September 1979 decision which 
originally denied service connection for a back disorder, the 
veteran did have complaints of back pain during service, but 
examinations during service, including and orthopedic 
examination, did not reveal any back disability to which the 
veteran's complaints could be attributed.  Specifically, an 
April 1969 treatment report notes the veteran's complaint of 
LBS (low back syndrome) aggravated by auto accident.  X-ray 
examination in April 1969 was normal.  Similarly, as noted in 
the September 1979 Board decision, service medical records 
show that the veteran was involved in a jeep accident in 
October 1973.  Records of treatment show no complaints of or 
findings concerning a back injury.  In April 1975, the 
veteran complained of back pain since his jeep accident in 
1973.  General examination and orthopedic examinations 
resulted in no objective findings with respect to any back 
disability.  In June 1976, the veteran complained of low back 
pain following a fall on a porch.  No significant findings 
were reported on examination.  On discharge examination in 
April 1977, the spine and musculoskeletal system were 
reported as normal.  Thus, his service medical records show 
low back syndrome that was acute and transitory in nature and 
resolved without chronic residual disability.  His service 
medical records, as a whole, provide evidence against a 
finding for a chronic low back disorder during service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, since there is no objective indication of 
arthritis within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis, incidentally, must be objectively 
confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, the evidence as a whole does not show continuity 
of symptomatology since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
veteran's contention that he has continued to experience low 
back impairment since service.  However, as noted above, his 
initial post-service finding of back impairment was in 1995, 
approximately 18 years after his discharge from active duty 
service.  

The veteran is competent to report low back pain from the 
time of his military service.  Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, however, the 
Board must determine whether this evidence is also credible.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  Here, the veteran's lay 
contentions of persistent symptoms since service are 
outweighed by the post-service medical record which, as a 
whole, indicates he did not have complaints or receive 
treatment for low back pain until approximately 18 years 
after his discharge from service.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board affords the 
veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and thereafter.  Simply put, his lay contentions 
regarding his low back symptomatology are outweighed by the 
available medical evidence.

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between the veteran's current low back disorder and his 
period of active service - including the treatment he 
received during service for the diagnosed low back syndrome.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  In 
particular, the September 2006 VA examiner concluded that, 
based on a review of the veteran's claims file and medical 
records, it is less likely as not that the veteran's current 
low back pain is a result of his back problems that he had 
while in the service.  In addition, an August 2007 VA medical 
opinion, obtained because VA received additional private 
treatment records which were not available to the September 
2006 VA examiner, also concludes that the veteran's current 
low back pain is less likely as not a result of his back 
problems that he had while in the service.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the veteran's claim; thus, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a back disability is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


